Fourth Court of Appeals
                                          San Antonio, Texas
                                                  April 17, 2019

                                             No. 04-19-00022-CV

                                   IN RE Cynthia Cadwallader OCHSE

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

       On January 11, 2019, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and real parties in interest may file a
response to the petition for writ of mandamus in this court no later than April 29, 2019. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

       Relator is also ORDERED to file the documents listed in the privilege log on a thumb
drive or in another suitable electronic format no later than April 29, 2019. Once filed, the
documents will be placed under seal.

           It is so ORDERED on April 17, 2019.

                                                                                  PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV, et al. v. William W. Ochse,
III, Individually and as Trustee of the William W. Ochse, III Family 2008 Trust, pending in the 37th Judicial District
Court, Bexar County, Texas, the Honorable Monique Diaz presiding.